Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 16, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147994                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147994
                                                                   COA: 315651
                                                                   Kalamazoo CC: 1998-000188-FH
  JEFFREY DUANE FRY,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 2, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 16, 2014
           s0513
                                                                              Clerk